Olivee, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for tbe parties hereto:
1) The market value or price at the time of exportation of the American apples in boxes of United States origin involved in this case, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, was US $0.64 per bushel of 50 pounds, which included the total cost of alterations of the type referred to in Hallauer v. US, 40 CCPA (Customs) 197, CAD 518, of US $0.113 per bushel of 50 pounds and the value of the boxes of United States origin $0.265 per bushel of 50 pounds.
2) The American apples in boxes of United States origin involved in this case are of the same character as the American apples in boxes of Canadian origin in the case of Hallauer v. US, 40 CCPA (Customs) 197, CAD, 518, and the record therein may be incorporated herein.
3) There was no higher export value for such or similar American apples in boxes of United States origin at the time of exportation thereof.
4) This case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe foreign value, as tbat value is' defined in section 402 (c) of tbe Tariff Act of 1930, as amended by section 8 of tbe Customs Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb value was United States dollars 0.64 per busbel of 50 pounds, *475which included United States dollars 0.113 per bushel of 50 pounds for the total cost of alterations, and United States dollars 0.265 per bushel of 50 pounds for the value of the boxes of United States origin.
Judgment will be entered accordingly.